 In the Matter Of WARNER BROTHERS COMPANY, EMPLOYER and TE%-TILE WORKERS UNION OF AMERICA, PETITIONERCase No. 1-RC-73f2SUPPLEMENTAL DECISIONANDORDERApril 26, 1949Pursuant to a Decision and Direction of Election issued by theBoard on December 31, 1948, in the above-entitled matter, an electionby secret ballot was held on January 19, 1949, under the direction andsupervision of the Regional Director for the First Region among theemployees of the Employer in the unit found appropriate.Upon the conclusion of the election, a Tally of Ballots was fur-nished the parties in accordance with the Rules and Regulations ofthe Board.The Tally shows that 54 ballots were cast, of which 11were for the Petitioner, 13 were against the Petitioner, and 30 werechallenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director conducted an investi-gation and, thereafter, on March 18, 1949, issued and served upon theparties a Report on Challenges in which he recommended that the30 challenges made by the Board agent be sustained.The Regional Director found that the Employer, which has beengradually liquidating his plant, had reduced the work force fromover 200 production employees in April 1948 to 68 production em-ployees by December 1, 1948.Twenty-eight of the challenged voterswere laid off during December 1948, and 2 were laid off prior to thehearing of November 19, 1948.The Employer considered these lay-offs permanent and made no promises concerning possible recall towork.There was no collective bargaining agreement providing forrecall under a seniority clause.Participation in the Employer'sgroup life insurance and hospitalization plan was terminated forthese employees as of their lay-off dates.Separation slips showingthat the cause of the lay-off was lack of work were given to each of83 N. L. R. B., No. 24.191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe laid-off employees in order to make them eligible for State un-employment benefits.Six other employees, who were also laid off during December 1948,were recalled to work prior to the election and were permitted tovote.The Regional Director is of the opinion that the recall of these6 employees is not evidence that the Employer did not intend to makethe other 30 lay-offs permanent.The Regional Director furtherstatesthat the Petitioner was unable to furnish evidence regardingits allegations that the Employer has reneweda lease onits plantat Pawcatuck, Connecticut, which is to run until November 1, 1950,and that the Employer has in storage new equipment for installationat this plant.Exceptions to the Report were filed by the Petitioner.The Peti-tioner points out that all 36 employees were laid off for the samereason, namely, lack of work.From the fact that 6 of these em-ployees were recalled, it concludes that the other 30 employees whoseballots were challenged must also have been temporarily laid off.We agree with the Regional Director, that the recall of one groupof employees does not necessarily alter the original intent of theEmployer as to permanency of the lay-off of the remainingemployees.The Petitioner repeats, without any offer of evidence, its assertionsconcerning the Employer's renewal of itsleaseand storage of newmachinery for installation at the Pawcatuck plant. It also declaresits belief that curtailed production at the Employer's plantis causedby large inventories.This statement confirms the Regional Direc-tor's findings as to a downward trend in employment.However, evenif there is some likelihood that they may be rehired if 'full operationsare resumed, the uncontroverted fact is that the 30 challenged votershave been definitively separated from the Company's employ.2'Both the testimony at the hearing andthe Regional Director'sReport reveal the Employer's policy of steady liquidation and reduc-tion in personnel.From the Report it is also clear that there is noreasonable expectancy of reemployment of the 30 laid-off employeeswhom the Employer considers permanently severed from its force.8The exceptions do not effectivelyraisesubstantial and materialissueswith respect to the Regional Director's disposition of the chal-lenged ballots and, therefore, we are adopting the recommendationof the Regional Director.Accordingly, we find that the 30 em-3 CrossPaper Products Corporation,77 N. L.R. B. 149;Wells Furniture ManufacturingCompany,71 N. L.R. B. 1469.2American Sheet Metal Works,69 N. L.R. B. 467.8Waterman Steamship Corporation, Repair Division,78 N. L.R. B. 20; CrossPaperProducts Corporation,Supra;Wells Furniture Manufacturing Company,supra. WARNER BROTHERS COMPANY193ployees whose votes were challenged are not eligible to vote.Weshall, therefore, sustain the challenges to their ballots.As the Peti-tioner has lost the election, we shall dismiss the petition for investi-gation and certification of representatives.ORDERIT IS HEREBY ORDERED thatthe petitionfor investigation and certifi-cation of representatives of employeesfiled by thePetitioner hereinbe, and it hereby is, dismissed.CHAIRMAN HERZOG andMEMBER GRAYtook no part inthe considera-tion of the above Supplemental Decision and Order.